
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 100
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Kucinich
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States regarding the use of public funds to pay for campaigns for
		  election to Federal office.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by conventions in three-fourths of the several States within seven years after
			 the date of its submission for ratification:
			
				 —
					1.All campaigns for President and Members of
				the United States House of Representatives and the United States Senate shall
				be financed entirely with public funds. No contributions shall be permitted to
				any candidate for Federal office from any other source, including the
				candidate.
					2.No expenditures shall be permitted in
				support of any candidate for Federal office, or in opposition to any candidate
				for Federal office, from any other source, including the candidate. Nothing in
				this Section shall be construed to abridge the freedom of the press.
					3.The Congress shall, by statute, provide
				limitations on the amounts and timing of the expenditures of such public
				funds.
					4.The Congress shall, by statute, provide
				criminal penalties for any violation of this Article.
					5.The Congress shall have the power to
				implement and enforce this article by appropriate legislation.
					.
		
